


EXHIBIT 10.19
PRIMERICA, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”) Stock
Units pursuant to the Primerica, Inc. Amended and Restated 2010 Omnibus
Incentive Plan (the “Plan”), subject to the conditions and restrictions detailed
below (the “Restricted Stock Units”). Terms applicable to the Restricted Stock
Units are contained in the Plan and in this Restricted Stock Unit Award
Agreement (the “Agreement”). Capitalized terms not defined herein shall have the
meaning assigned to such terms in the Plan.
1.Grant of Restricted Stock Units.
Grant Date:
[AWARD DATE]
Number of Restricted Stock Units:
[# SHARES]
Vesting Date:
[VEST DATE
(the earlier of one year from the date of grant or the date of the annual
meeting of stockholders for the next year)]
Delivery Date:
On such date as the Participant no longer serves as a member of the Primerica
Board of Directors

2.Vesting and Delivery. Each Restricted Stock Unit represents an unfunded,
unsecured promise by Primerica to deliver one share of Primerica’s common stock,
par value $.01 per share (“Common Stock”), subject to the terms and conditions
contained in this Agreement and the Plan. The Restricted Stock Units shall,
except as set forth in Sections 3(a) and (b) below, become vested on the Vesting
Date set forth in Section 1 and be settled by delivery of shares of Common Stock
on the Delivery Date set forth in Section 1. Primerica’s delivery of the number
of shares of Common Stock equal to the number of the Participant’s vested
Restricted Stock Units shall discharge all of its duties and obligations under
this Agreement.
3.Termination of Service. Notwithstanding anything to the contrary herein, upon
a termination of the Participant’s service as a member of the Board of Directors
of Primerica (the “Board”), the Restricted Stock Units shall be treated as
follows:
(a)Termination Other Than For Death or Disability. If the Participant’s service
on the Board terminates for any reason other than because of the Participant’s
death or Disability, then (i) if the Participant has served as a member of the
Board of Directors for less than five years as of the termination date, vesting
of the Restricted Stock Units will cease on the date the Participant’s service
is so terminated, the unvested portion of the Restricted Stock Units (if any)
will be canceled and the Participant shall have no further rights of any kind
with respect to any unvested Restricted Stock Units and (ii) if the Participant
has served as member of the Board of Directors for five or more years as of the
termination date, the unvested portion of the Restricted Stock Units (if any)
will vest as of the termination date.
(b)Death or Disability. If the Participant’s service on the Board is terminated
upon the Participant’s death or Disability, the unvested portion of the
Restricted Stock Units (if any) will vest as of the termination date. For
purposes of the Agreement, “Disability” means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
4.Stockholder Rights. The grant of Restricted Stock Units does not entitle the
Participant to any rights of a stockholder of Common Stock, including dividends
or voting rights, until such time as the Restricted Stock Units are settled in
Common Stock. However, prior to the delivery of the shares of Common Stock, the
Participant shall have the right to receive dividend equivalent payments in an
amount equal to all dividends or other distributions payable with respect to the
equivalent number of shares of Common Stock (which shall be payable at such time
as the dividends and other distributions are payable to Primerica shareholders).
5.Nontransferable. As provided by the terms of the Plan, no rights granted under
this Agreement, nor any shares of Common Stock issuable pursuant to this
Agreement, shall be transferable or assignable by the Participant (or by any
other person), other than by will or by the laws of descent and distribution,
and they may not




--------------------------------------------------------------------------------




be pledged or hypothecated in any way, prior to the issuance and delivery of the
shares of Common Stock pursuant to this Agreement. Any attempted transfer,
assignment, pledge or other disposition contrary to the provisions of the Plan
and this Agreement shall be null and void and without legal effect.
6.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, by receipt of the Restricted Stock Units, the Participant consents, to
the fullest extent permitted by law, to electronic delivery of any documents
that Primerica may be required to deliver (including, but not limited to, stock
certificates, prospectuses, prospectus supplements, grant or award notifications
and agreements and all other forms or communications) in connection with the
Restricted Stock Units. Electronic delivery of a document to the Participant may
be via a Primerica e-mail system or by reference to a location on an Internet
site to which the Participant has access.
7.Tax Withholding. No withholding or deduction for any taxes shall be made by
Primerica in respect of the Restricted Stock Units. The Participant shall be
solely responsible for the payment of any federal, state, local or other taxes,
including but not limited to, estimated taxes and self-employment taxes, as well
as any interest or penalties that may be assessed, imposed or incurred, as a
result of the compensation paid under the Agreement.
8.Compliance with EESA. To the extent that the Participant and the Restricted
Stock Units are subject to Section 111 of the Emergency Economic Stabilization
Act of 2008, as amended, and any regulations, guidance or interpretations that
may from time to time be promulgated thereunder (“EESA”), then any payment of
any kind provided for by, or accrued with respect to, the Restricted Stock Units
must comply with EESA, and the Agreement and the Plan will be interpreted or
reformed to so comply. If requested by Primerica, the Participant will grant to
the U.S. Treasury Department (or other body of the U.S. government) and to
Primerica a waiver in a form acceptable to the U.S. Treasury Department (or
other body) and Primerica releasing the U.S. Treasury Department (or other body)
and Primerica from any claims that the Participant may otherwise have as a
result of the issuance of any regulations, guidance or interpretations that
adversely modify the terms of the Restricted Stock Units that would not
otherwise comply with the executive compensation and corporate governance
requirements of EESA or any securities purchase agreement or other agreement
entered into between Primerica or its affiliates and the U.S. Treasury
Department (or other body) pursuant to EESA.
9.Entire Agreement. The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Restricted
Stock Units and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof.
10.No Right to Continued Service. Nothing contained herein, in the Plan, or in
any prospectus shall confer upon the Participant any rights to continued service
on the Board, at any specific rate of compensation, or for any particular period
of time.
11.Arbitration. Any disputes related to the Restricted Stock Units shall be
resolved by arbitration in accordance with Primerica’s arbitration policies. In
the absence of an effective arbitration policy, the Participant acknowledges and
agrees that any dispute related to the Restricted Stock Units shall be submitted
to arbitration in accordance with the Commercial Rules of the American
Arbitration Association, if so elected by Primerica in its sole discretion.
12.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.
13.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.
14.Internal Revenue Code Section 409A. The intent of the parties is that the
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and regulations and
other official guidance issued thereunder (“Section 409A”), to the extent
subject thereto and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance with
Section 409A. References to the Participant’s termination of service as a member
of the Board or words of similar import as used in this Agreement shall mean the
Participant’s “separation from service” as such term is used in Section 409A.
15.Successors and Assigns. This Agreement shall be binding on all successors and
assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors. This Agreement shall be binding on Primerica and its successors and
assigns.




